Name: Commission Regulation (EU) NoÃ 725/2010 of 12Ã August 2010 adding to the 2010 fishing quotas certain quantities withheld in the year 2009 pursuant to Article 4(2) of Council Regulation (EC) NoÃ 847/96
 Type: Regulation
 Subject Matter: fisheries;  international law;  information technology and data processing
 Date Published: nan

 13.8.2010 EN Official Journal of the European Union L 213/6 COMMISSION REGULATION (EU) No 725/2010 of 12 August 2010 adding to the 2010 fishing quotas certain quantities withheld in the year 2009 pursuant to Article 4(2) of Council Regulation (EC) No 847/96 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (1), and in particular Article 4(2) thereof, Whereas: (1) According to Article 4(2) of Regulation (EC) No 847/96, Member States may ask the Commission, before 31 October, in the year of application of a fishing quota, to withhold a maximum of 10 % of that quota to be transferred to the following year. The Commission shall add to the relevant quota the quantity withheld. (2) Council Regulation (EC) No 1359/2008 of 28 November 2008 fixing for 2009 and 2010 the fishing opportunities for Community fishing vessels for certain deep-sea fish stocks (2), Council Regulation (EC) No 1322/2008 of 28 November 2008 fixing the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks applicable in the Baltic Sea for 2009 (3), Council Regulation (EC) No 1139/2008 of 10 November 2008 fixing the fishing opportunities and the conditions relating thereto for certain fish stocks applicable in the Black Sea for 2009 (4) and Council Regulation (EC) No 43/2009 of 16 January 2009 fixing for 2009 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (5), fix quotas for certain stocks for 2009 and specify which stocks may be subject to the measures provided for in Regulation (EC) No 847/96. (3) Regulation (EC) No 1359/2008, Council Regulation (EC) No 1226/2009 of 20 November 2009 fixing the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks applicable in the Baltic Sea for 2010 (6), Council Regulation (EC) No 1287/2009 of 27 November 2009 fixing the fishing opportunities and the conditions relating thereto for certain fish stocks applicable in the Black Sea for 2010 (7) and Council Regulation (EU) No 53/2010 of 14 January 2010 fixing for 2010 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in EU waters and, for EU vessels, in waters where catch limitations are required (8), fix quotas for certain stocks for 2010. (4) Certain Member States have requested, before 31 October of 2009, pursuant to Article 4(2) of Regulation (EC) No 847/96, that part of their quotas for 2009 be withheld and transferred to the following year. Within the limits indicated in that Regulation, the quantities withheld should be added to the quota for 2010. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 The fishing quotas fixed for 2010 in Regulations (EC) No 1359/2008, (EC) No 1226/2009, (EC) No 1287/2009, and (EU) No 53/2010 are increased as set out in the Annex. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 August 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 115, 9.5.1996, p. 3. (2) OJ L 352, 31.12.2008, p. 1. (3) OJ L 345, 23.12.2008, p. 1. (4) OJ L 308, 19.11.2008, p. 3. (5) OJ L 22, 26.1.2009, p. 1. (6) OJ L 330, 16.12.2009, p. 1. (7) OJ L 347, 24.12.2009, p. 1. (8) OJ L 21, 26.1.2010, p. 1. ANNEX TRANSFERS ONTO 2010 QUOTAS Country ID Stock ID Species Zone names 2009 Final quota 2009 Catches 2009 SC catches 2009 % final quota Transferred quantity Initial quota 2010 Revised quota 2010 New code 2010 BEL ANF/07. Anglerfish VII 2 405 437,8 87,3 21,8 240,50 2 984 3 225 BEL ANF/8ABDE. Anglerfish VIIIa,b,d,e 94 24,5 26,1 9,40 0 9 BEL ANF/2AC4-C Anglerfish EC waters of IIa and IV 401 66,5 16,6 40,10 401 441 BEL COD/07A. Cod VIIa 34 16,9 49,7 3,40 9 12 BEL COD/7XAD34 Cod VIIb, VIIc, VIIe-k, VIII, IX and X; EC waters of CECAF 34.1.1 138 45,6 33,0 13,80 167 181 BEL COD 07D. Cod VIId 101 65,6 65,0 10,10 47 57 BEL DGS/15X14 Spurdog/dogfish EC-waters of V,VI,VII,VIII 43 11,7 27,2 4,30 0 4 BEL HAD/6B1214 Haddock VIb, XII, XIV 13 0,0 0,0 1,30 11 12 BEL HAD/7X7A34 Haddock VIIb-k, VIII, IX and X 159 86,6 54,5 15,90 129 145 BEL HAD/07A. Haddock VIIa 33 6,3 19,1 3,30 23 26 BEL HKE/2AC4-C Hake EC waters of IIa and IV 35 26,2 74,9 3,50 28 32 BEL HKE/571214 Hake VI, VII; EC waters of Vb, international waters of XII and XIV 217 6,2 2,9 21,70 284 306 BEL HKE/8ABDE. Hake VIIIa,b,d,e 10 3,6 36,0 1,00 9 10 BEL LEZ/07. Megrims VII 543 179,8 33,1 54,30 494 548 BEL LEZ/8ABDE. Megrims VIIIa,b,d,e 6 2,0 33,3 0,60 0 1 BEL LIN/04. Ling EC waters of IV 19 12,9 67,9 1,90 16 18 BEL LIN/6X14. Ling EC and international waters of VI, VII, VIII, IX, X, XII, XIV 47 18,6 39,6 4,70 29 34 BEL NEP/2AC4-C Norway lobster EC waters of IIa and IV 1 045 278,3 26,6 104,50 1 291 1 396 BEL PLE/07A. Plaice VIIa 400 180,8 45,2 40,00 42 82 BEL PLE/7DE. Plaice VIId and VIIe 1 090 963,1 88,4 109,00 699 808 BEL PLE/7FG. Plaice VIIf and VIIg 216 207,5 96,1 8,50 67 76 BEL SOL/07A. Common sole VIIa 381 241,0 63,3 38,10 186 224 BEL SOL/07D. Common sole VIId 1 651 1 321,6 80,0 165,10 1 136 1 301 BEL SOL/24. Common sole EC waters of II and IV 1 396 1 323,0 94,8 73,00 1 171 1 244 BEL SOL/07E. Common sole VIIe 18 16,6 92,2 1,40 22 23 BEL SOL/7FG. Common sole VIIf and VIIg 686 463,2 67,5 68,60 621 690 BEL SOL/7HJK. Common sole VIIh, VIIj and VIIk 51 8,5 16,7 5,10 41 46 BEL SOL/8AB. Common sole VIIIa and b 366 199,8 54,6 36,60 60 97 BEL SRX/2AC4-C Skates and rays EC waters of IIa and IV 352 325,3 92,4 26,70 235 262 BEL WHG/7X7A. Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh and VIIk 163 139,4 85,5 16,30 133 149 DNK ANF/2AC4-C Anglerfish EC waters of IIa and IV 884 274,9 31,1 88,40 884 972 DNK ARU/3/4. Greater silver smelt EC waters of III and IV 1 180 0,0 0,0 118,00 1 134 1 252 DNK BLI/03- Blue ling EC waters and waters not under the sovereignty or jurisdiction of third countries of III 6 0,2 3,3 0,60 4 5 DNK COD/03AS. Cod Kattegat 359 129,4 36,0 35,90 234 270 DNK DGS/2AC4-C Spurdog/dogfish EC waters of IIa and IV 32 19,7 61,6 3,20 0 3 DNK HAD/2AC4. Haddock IV and EC waters of IIa 1 612 552,5 34,3 161,20 1 376 1 537 DNK HKE/2AC4-C Hake IIa, IV (EC waters) 1 164 453,3 38,9 116,40 1 119 1 235 DNK HKE/3A/BCD Hake IIIa; EC waters of IIIb, IIIc and IIId 1 590 630,6 39,7 159,00 1 531 1 690 DNK JAX/578/14 Horse mackerel VI, VII and VIIIa, VIIIb, VIIId and VIIIe; EC waters of Vb; international waters of XII and XIV 11 048 439,3 4,0 1 104,80 15 691 16 796 JAX/2A-14 DNK LIN/04. Ling EC waters of IV 310 47,1 15,2 31,00 243 274 DNK LIN/05. Ling EC and international waters of V 7 0,0 0,0 0,70 6 7 DNK LIN/1/2. Ling EC and international waters of I and II 11 0,0 0,0 1,10 8 9 DNK LIN/6X14. Ling EC and international waters of VI, VII, VIII, IX, X, XII and XIV 8 0,0 0,0 0,80 5 6 DNK NEP/2AC4-C Norway lobster EC waters of IIa and IV 1 451 479,7 33,1 145,10 1 291 1 436 DNK NEP/3A/BCD Norway lobster IIIa; EC waters of IIIb, IIIc and IIId 4 196 3 588,8 85,5 419,60 3 800 4 220 DNK PRA/2AC4-C Northern prawn EC waters of IIa and IV 3 950 6,6 0,2 395,00 3 145 3 540 DNK SOL/24. Common sole EC waters of II and IV 524 474,0 90,5 50,00 535 585 DNK SOL/3A/BCD Common sole IIIa; EC waters of IIIb, IIIc and IIId 807 572,4 70,9 80,70 588 669 DNK SRX/2AC4-C Skates and rays EC waters of IIa and IV 11 1,5 13,6 1,10 9 10 DNK USK/03-C. Tusk EC waters of III 15 0,7 4,7 1,50 12 14 DNK USK/04-C. Tusk EC waters of IV 68 0,5 0,7 6,80 53 60 DNK WHB/1X14 Blue whiting EC and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 2 044 167,3 17,6 9,0 204,40 10 128 10 332 DEU ANF/07. Anglerfish VII 320 143,3 44,8 32,00 333 365 DEU ANF/2AC4-C Anglerfish EC waters of IIa and IV 407 195,9 48,1 40,70 432 473 DEU ANF/561214 Anglerfish VI; EC waters of Vb; international waters of XII and XIV 211 194,2 92,0 16,80 228 245 DEU ARU/1/2. Greater silver smelt EC and international waters of I and II 31 0,0 0,0 3,10 30 33 DEU ARU/3/4. Greater silver smelt EC waters of III and IV 12 0,0 0,0 1,20 11 12 DEU ARU/567. Greater silver smelt EC and international waters of V, VI and VII 405 30,3 7,5 40,50 389 430 DEU BLI/245- Blue ling Community waters and waters not under the sovereignty or jurisdiction of third countries of II, IV, V 5 0,0 0,0 0,50 4 5 DEU BSF/56712- Black scabbardfish Community waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII, XII 32 0,0 0,0 3,20 29 32 DEU COD/03AS. Cod IIIa Kattegat 7 0,6 8,6 0,70 5 6 DEU DGS/15X14 Spurdog/dogfish EC and international waters of I, V, VI, VII, VIII, XII and XIV 16 0,0 0,0 1,60 0 2 DEU DGS/2AC4-C Spurdog/dogfish EC waters of IIa and IV 6 0,6 10,0 0,60 0 1 DEU DWS/56789- Deep-sea sharks Community waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII, VIII, IX 20 0,0 0,0 2,00 0 2 DEU GFB/1234- Forkbeards Community waters and waters not under the sovereignty or jurisdiction of third countries of I, II, III, IV 9 0,0 0,0 0,90 9 10 DEU GFB/567- Forkbeards Community waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII 10 0,0 0,0 1,00 10 11 DEU GHL/2A-C46 Greenland halibut EC waters of IIa and IV; EC and international waters of VI 7 0,0 0,0 0,70 5 6 DEU HAD/2AC4. Haddock IV; EC waters of IIa 690 647,4 93,8 42,60 876 919 DEU HAD/5BC6A. Haddock EC and international waters of ICES zones VIb, XII and XIV 5 0,0 0,0 0,50 4 5 DEU HAD/6B1214 Haddock EC and international waters of ICES zones VIb, XII and XIV 16 0,0 0,0 1,60 13 15 DEU HER/7G-K. Herring VIIg, VIIh, VIIj and VIIk 148 135,0 91,2 13,00 113 126 DEU HER/5B6ANB Herring EC and international waters of Vb, VIb and VIaN 28 27,0 96,4 1,00 2 656 2 657 DEU HKE/2AC4-C Hake EC waters of IIa and IV 134 80,5 60,1 13,40 128 141 DEU JAX/578/14 Horse mackerel VI, VII and VIIIa, VIIIb, VIIId and VIIIe; EC waters of Vb; international waters of XII and XIV 19 920 15 144,7 76,0 1 992,00 12 243 14 235 JAX/2A-14 DEU LIN/04. Ling EC waters of IV 201 16,7 8,3 20,10 150 170 DEU LIN/05. Ling EC and international waters of V 6 0,0 0,0 0,60 6 7 DEU LIN/1/2. Ling EC and international waters of I and II 11 0,1 0,9 1,10 8 9 DEU LIN/6X14. Ling EC and international waters of VI, VII, VIII, IX, X, XII and XIV 162 11,7 7,2 16,20 107 123 DEU NEP/2AC4-C Norway lobster EC waters of IIa and IV 641 412,0 64,3 64,10 19 83 DEU NEP/3A/BCD Norway lobster IIIa; EC waters of IIIb, IIIc and IIId 22 18,1 82,3 2,20 11 13 DEU RNG/5B67- Roundnose grenadier Community waters and waters not under the sovereignty or jurisdiction of third countries of Vb, VI, VIII 7 0,0 0,0 0,70 6 7 DEU RNG/8X14- Roundnose grenadier Community waters and waters not under the sovereignty or jurisdiction of third countries of VIII, IX, X, XII, XIV 34 0,0 0,0 3,40 34 37 DEU SOL/24. Common sole EC waters of II and IV 561 552,7 98,5 8,30 937 945 DEU SOL/3A/BCD Common sole IIIa; EC waters of IIIb, IIIc and IIId 44 26,5 60,2 4,40 34 38 DEU SPR/3BCD-C Sprat EC waters of subdivisions 22-32 26 950 22 301,9 82,8 2 695,00 23 745 26 440 DEU WHB/1X14 Blue whiting EC and international waters of I, II, III, IV, V, VI, VII, VIIIa, b,d,e, XII, XIV 5 582 5 023,5 90,0 558,20 3 938 4 496 DEU USK/03-C. Tusk EC waters of III 8 0,0 0,0 0,80 6 7 DEU USK/04-C. Tusk EC waters of IV 21 0,1 0,5 2,10 16 18 ESP ALF/3X14- Alfonsinos Community waters and waters not under the sovereignty or jurisdiction of third countries of III, IV, V, VI, VII, VIII, IX, X, XII, XIV 61 58,8 96,4 2,20 74 76 ESP ANE/9/3411 Anchovy IX and X; EC waters of CECAF 34.1.1 4 209 2 652,8 63,0 420,90 3 826 4 247 ESP ANF/07. Anglerfish VII 2 635 2 106,3 79,9 263,50 1 186 1 450 ESP ANF/561214 Anglerfish VI; EC waters of Vb, international waters of XII and XIV 264 242,2 91,7 21,80 214 236 ESP ANF/8ABDE. Anglerfish VIIIa,b,d,e 1 243 666,0 53,6 124,30 1 387 1 511 ESP ANF/8C3411 Anglerfish VIIIc, IX, X, EC waters of CECAF 34.1.1 1 393 1 390,1 99,8 2,90 1 247 1 250 ESP BSF/56712- Black scabbardfish Community waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII, XII 253 176,5 69,8 25,30 145 170 ESP DGS/15X14 Spurdog/dogfish EC and international waters of I, V, VII, VIII, XII, XIV 48 41,7 86,9 4,80 0 5 ESP DWS/12- Deep-sea sharks Community waters and waters not under the sovereignty or jurisdiction of third countries of XII 21 9,6 45,7 2,10 0 2 ESP DWS/56789- Deep-sea sharks Community waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII, VIII, IX 117 116,3 99,4 0,70 0 1 ESP GFB/567- Forkbeards Community waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII 648 639,0 98,6 9,00 588 597 ESP HAD/5BC6A. Haddock EC waters of Vb and VIa 23 21,0 91,3 2,00 0 2 ESP HKE/571214 Hake VI, VII; EC waters of Vb, international waters of XII and XIV 11 209 10 169,9 90,7 1 039,10 9 109 10 148 ESP HKE/8ABDE. Hake VIIIa,b,d,e 7 497 5 208,7 1 710 92,3 578,30 6 341 6 919 ESP HKE/8C3411 Hake VIIIc, IX and X; EC waters of CECAF 34.1.1 5 111 5 100,8 99,8 10,20 5 952 5 962 ESP JAX/578/14 Horse mackerel VI, VII and VIIIabde; EC waters of Vb; international waters of XII and XIV 3 930 3 316,5 84,4 393,00 16 699 17 092 JAX/2A-14 ESP JAX/8C9. Horse mackerel VIIIc, IX 31 710 31 667,1 99,9 42,90 22 676 22 708 JAX/08c. 8 057 8 068 JAX/09. ESP LEZ/07. Megrims VII 6 039 4 505,4 74,6 603,90 5 490 6 094 ESP LEZ/561214 Megrims VI; EC waters of Vb, international waters of XII and XIV 298 158,2 53,1 29,80 350 380 ESP LEZ/8ABDE. Megrims VIIIa,b,d,e 1 301 481,6 37,0 130,10 1 176 1 306 ESP LEZ/8C3411 Megrims VIIIc, IX, X, EC waters of CECAF 34.1.1 1 300 949,5 73,0 130,00 1 188 1 318 ESP LIN/6X14. Ling EC and international waters of VI, VII, VIII, IX, X, XII, XIV 3 266 1 471,2 45,0 326,60 2 156 2 483 ESP NEP/07. Norway lobster VII 1 628 551,7 33,9 162,80 1 346 1 509 ESP NEP/08C. Norway lobster VIIIc 99 33,1 33,4 9,90 97 107 ESP NEP/5BC6. Norway lobster VI; EC waters of Vb 42 0,1 0,2 4,20 33 37 ESP NEP/8ABDE. Norway lobster VIIIa, VIIIb, VIIId and VIIIe 47 1,6 3,4 4,70 234 239 ESP NEP/9/3411 Norway lobster IX and X; EC waters of CECAF 34.1.1 105 92,4 88,0 10,50 84 95 ESP RNG/8X14- Roundnose grenadier Community waters and waters not under the sovereignty or jurisdiction of third countries of VIII, IX, X, XII, XIV 4 812 2 672,5 55,5 481,20 3 734 4 215 ESP SBR/09- Red sea bream Community waters and waters not under the sovereignty or jurisdiction of third countries of IX 816 63,9 7,8 81,60 614 696 ESP SBR/10- Red sea bream Community waters and waters not under the sovereignty or jurisdiction of third countries of X 10 0,0 0,0 1,00 10 11 ESP SBR/678- Red sea bream Community waters and waters not under the sovereignty or jurisdiction of third countries of VI,VII,VIII 161 107,8 67,0 16,10 172 188 ESP WHB/1X14 Blue whiting EC and international waters of I, II, III, IV, V, VI, VII, VIIIa, b,d,e, XII, XIV 86 84,8 98,6 1,20 8 586 8 587 ESP WHB/8C3411 Blue whiting VIIIc, IX, X, EC waters of CECAF 34.1.1 15 129 15 097,9 99,8 31,10 11 096 11 127 FRA ANF/07. Anglerfish VII 17 128 9 569,1 55,9 1 712,80 19 149 20 862 FRA ANF/8ABDE. Anglerfish VIII a, VIII b, VIII d et VIII e 7 459 4 755,6 63,8 745,90 7 721 8 467 FRA ANF/2AC4-C Anglerfish EC waters of IIa and IV 68 21,2 31,2 6,80 82 89 FRA ANF/561214 Anglerfish VI; EC waters of Vb; international waters of XII and XIV 2 379 2 289,3 96,2 89,70 2 462 2 552 FRA ANF/8C3411 Anglerfish VIIIc, IX and X; EC waters of CECAF 34.1.1 32 27,0 84,4 3,20 1 4 FRA ARU/1/2. Greater silver smelt EC and international waters of I and II 10 0,0 0,0 1,00 10 11 FRA ARU/3/4. Greater silver smelt EC waters of III and IV 8 0,0 0,0 0,80 8 9 FRA ARU/567. Greater silver smelt EC and international waters of V, VI and VII 9 0,5 5,6 0,90 8 9 FRA BLI/67- Blue ling EC waters and international waters of VI, VII 1 946 1 721,3 88,5 194,60 1 309 1 504 FRA COD/07A. Cod VII a 14 0,8 5,7 1,40 25 26 FRA COD/561214 Cod VI; EC waters of Vb; EC and international waters of XII and XIV 62 54,0 87,1 6,20 13 14 COD/561214 (VIb;EU and international waters of Vb west of 12 ° 00 ² W and XII, XIV) 38 43 COD/5B6A-C FRA COD/7XAD34 Cod VIIb-c, VIIe-k, VIII, IX and X; EC waters of CECAF 34.1.1 2 819 1 882,4 66,8 281,90 2 735 3 017 FRA COD/07D. Cod VIId 1 402 1 309,0 93,4 93,00 1 641 1 734 FRA DGS/15X14 Spurdog/dogfish EC and international waters of I, V, VI, VII, VIII, XII and XIV 430 368,2 85,6 43,00 0 43 FRA DGS/2AC4-C Spurdog/dogfish EC waters of IIa and IV 39 0,4 1,0 3,90 0 4 FRA GHL/2A-C46 Greenland halibut EC waters of IIa and IV; EC and international waters of VI 146 103,3 70,8 14,60 49 64 FRA HAD/2AC4. Haddock IV; EC waters of IIa 1 619 125,8 7,8 161,90 1 526 1 688 FRA HAD/5BC6A. Haddock EC waters of Vb and VIa 221 124,3 56,2 22,10 147 169 FRA HAD/6B1214 Haddock EC and international waters of ICES zones VIb, XII and XIV 727 1,7 0,2 72,70 551 624 FRA HAD/07A. Haddock VIIa 103 3,7 3,6 10,30 103 113 FRA HAD/7X7A34 Haddock VIIb-k, VIII, IX and X; EC waters of CECAF 34.1.1 7 489 6 229,6 83,2 748,90 7 719 8 468 FRA HER/1/2. Herring EC and international waters of I and II 1 581 0,0 0,0 158,10 1 427 1 585 FRA HER/5B6ANB Herring EC and international waters of Vb and VIb and VIaN 1 035 1 034,5 100,0 0,50 503 504 FRA HER/7G-K. Herring VII g , VII h , VII j and VII k 374 360,9 96,5 13,10 627 640 FRA HKE/2AC4-C Hake EC waters of IIa and IV 686 566,8 82,6 68,60 248 317 FRA HKE/571214 Hake VI and VII; EC waters of Vb; international waters of XII and XIV 11 835 9 138,0 77,2 1 183,50 14 067 15 251 FRA HKE/8ABDE. Hake VIIIa, VIIIb, VIIId and VIIIe 13 968 6 082,6 43,5 1 396,80 14 241 15 638 FRA JAX/578/14 Horse mackerel VI, VII and VIIIa, VIIIb, VIIId and VIIIe; EC waters of Vb; international waters of XII and XIV 16 565 11 194,3 67,6 1 656,50 6 301 7 958 JAX/2A-14 FRA JAX/8C9. Horse mackerel VIIIc and IX 437 58,8 13,5 43,70 393 437 JAX/08c. 0 0 JAX/09. FRA LEZ/07. Megrims VII 7 329 2 191,0 29,9 732,90 6 663 7 396 FRA LEZ/561214 Megrims VI; EC waters of Vb; international waters of XII and XIV 1 130 165,0 14,6 113,00 1 364 1 477 FRA LEZ/8ABDE. Megrims VIIIa, VIIIb, VIIId and VIIIe 1 054 767,4 72,8 105,40 949 1 054 FRA LEZ/8C3411 Megrims VIIIc, IX and X; EC waters of CECAF 34.1.1 60 11,8 19,7 6,00 59 65 FRA LIN/04. Ling EC waters of IV 250 125,3 50,1 25,00 135 160 FRA LIN/05. Ling EC and international waters of V 7 2,6 37,1 0,70 6 7 FRA LIN/1/2. Ling EC and international waters of I and II 11 2,2 20,0 1,10 8 9 FRA LIN/6X14. Ling EC and international waters of VI, VII, VIII, IX, X, XII and XIV 3 603 1 535,4 42,6 360,30 2 299 2 659 FRA NEP/07. Norway lobster VII 6 668 2 046,0 30,7 666,80 5 455 6 122 FRA NEP/08C. Norway lobster VIIIc 27 7,6 28,1 2,70 4 7 FRA NEP/2AC4-C Norway lobster EC waters of IIa and IV 42 0,1 0,2 4,20 38 42 FRA NEP/5BC6. Norway lobster VI; EC waters of Vb 171 0,2 0,1 17,10 130 147 FRA NEP/8ABDE. Norway lobster VIIIa, VIIIb, VIIId and VIIIe 4 529 2 641,6 58,3 452,90 3 665 4 118 FRA PLE/07A. Plaice VIIa 18 0,4 2,2 1,80 18 20 FRA PLE/7BC. Plaice VII b and VII c 21 6,7 31,9 2,10 16 18 FRA PLE/7DE. Plaice VII d and VII e 2 149 1 422,6 66,2 214,90 2 332 2 547 FRA PLE/7FG. Plaice VII f and VII g 132 130,4 98,8 1,60 120 122 FRA PLE/7HJK. Plaice VII h, VII j and VII k 50 38,5 77,0 5,00 14 19 FRA SOL/07D. Common sole VIId 3 232 1 807,6 55,9 323,20 2 272 2 595 FRA SOL/07E. Common sole VIIe 255 222,6 87,3 25,50 233 259 FRA SOL/24. Common sole EC waters of II and IV 919 803,8 87,5 91,90 234 326 FRA SOL/7BC. Common sole VIIb and VIIc 9 6,4 71,1 0,90 10 11 FRA SOL/7FG. Common sole VIIf and VIIg 72 57,9 80,4 7,20 62 69 FRA SOL/7HJK. Common sole VII h, VII j and VII k 104 68,1 65,5 10,40 83 93 FRA SOL/8AB. Common sole VIIIa and b 4 448 3 215,3 72,3 444,80 4 426 4 871 FRA SRX/2AC4-C Skates and rays EC waters of IIa and IV 108 60,8 56,3 10,80 37 48 FRA USK/1214EI Tusk EC and international waters of I, II and XIV 8 0,8 10,0 0,80 6 7 FRA USK/04-C. Tusk EC waters of IV 48 3,7 7,7 4,80 37 42 FRA USK/567EI. Tusk EC and international waters of V, VI and VII 299 297,8 99,6 1,20 172 173 FRA WHB/1X14 Blue whiting EC and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 12 407 10 882,7 87,7 1 240,70 7 048 8 289 FRA WHG/07A. Whiting VIIa 8 1,3 16,3 0,80 5 6 FRA WHG/561214 Whiting VI; EC waters of Vb; international waters of XII and XIV 76 0,5 0,7 7,60 53 61 FRA WHG/7X7A. Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh and VIIk 10 379 8 839,2 85,2 1 037,90 8 180 9 218 FRA ALF/3X14- Alfonsinos Community waters and waters not under the sovereignty or jurisdiction of third countries of III, IV, V, VI, VII,VIII, IX, X, XII, XIV 23 18,0 78,3 2,30 20 22 FRA BSF/1234- Black scabbardfish Community waters and waters not under the sovereignty or jurisdiction of third countries of I, II, III, IV 5 1,6 32,0 0,50 4 5 FRA BSF/56712- Black scabbardfish Community waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII, XII 2 537 2 444,2 96,3 92,80 2 036 2 129 FRA BSF/8910- Black scabbardfish Community waters and waters not under the sovereignty or jurisdiction of third countries of VIII, IX and X 37 36,3 98,1 0,70 26 27 FRA DWS/56789- Deep-sea sharks Community waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII, VIII, IX 643 498,7 77,6 64,30 0 64 FRA DWS/12- Deep-sea sharks Community waters and waters not under the sovereignty or jurisdiction of third countries of XII 7 0,0 0,0 0,70 0 1 FRA GFB/1234- Forkbeards Community waters and waters not under the sovereignty or jurisdiction of third countries of I, II, III, IV 10 1,3 13,0 1,00 9 10 FRA GFB/567- Forkbeards Community waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII 815 458,0 56,2 81,50 356 438 FRA GFB/89- Forkbeards Community waters and waters not under the sovereignty or jurisdiction of third countries of VIII, IX 39 31,5 80,8 3,90 15 19 FRA GFB/1012- Forkbeards Community waters and waters not under the sovereignty or jurisdiction of third countries of X, XII 10 0,0 0,0 1,00 9 10 FRA ORY/06- Orange roughy Community waters and waters not under the sovereignty or jurisdiction of third countries of VI 14 1,6 11,4 1,40 0 1 FRA ORY/07- Orange roughy Community waters and waters not under the sovereignty or jurisdiction of third countries of VII 61 24,8 40,7 6,10 0 6 ORY/07-C. FRA ORY/1CX14- Orange roughy Community waters and waters not under the sovereignty or jurisdiction of third countries of I, II, III, IV, V, VIII, IX, X, XII and XIV 11 10,0 90,9 1,00 0 1 ORY/1CX14C FRA RNG/1245A- Roundnose grenadier Community waters and waters not under the sovereignty or jurisdiction of third countries of I, II, IV and Va 13 1,6 12,3 1,30 11 12 FRA RNG/5B67- Roundnose grenadier Community waters and waters not under the sovereignty or jurisdiction of third countries of Vb, VI, VII 3 642 1 749,5 48,0 364,20 2 738 3 102 FRA RNG/8X14- Roundnose grenadier Community waters and waters not under the sovereignty or jurisdiction of third countries of VIII, IX, XII and XIV 192 11,9 6,2 19,20 172 191 FRA SBR/678- Red sea bream Community waters and waters not under the sovereignty or jurisdiction of third countries of VI, VII and VIII 79 54,5 69,0 7,90 9 17 FIN HER/30/31. Herring Gulf of Bothnia (subdivisions 30-31) 75 740 64 694,0 85,4 7 574,00 84 721 92 295 FIN SPR/3BCD-C Sprat EC waters of subdivisions 22-32 24 618 21 820,2 88,6 2 461,80 19 620 22 082 NLD ANF/07. Anglerfish VII 177 14,7 8,3 17,70 386 404 NLD ANF/2AC4-C Anglerfish EC waters of IIa and IV 303 17,4 5,7 30,30 303 333 NLD ANF/561214 Anglerfish VI; EC waters of Vb; international waters of XII and XIV 9 0,0 0,0 0,90 193 194 NLD ARU/1/2. Greater silver smelt EC and international waters of I and II 25 0,0 0,0 2,50 24 27 NLD ARU/3/4. Greater silver smelt EC waters of III and IV 55 0,0 0,0 5,50 53 59 NLD ARU/567. Greater silver smelt EC and international waters of V, VI and VII 4 226 1 789,9 42,4 422,60 4 057 4 480 NLD COD/07D. Cod VIId 46 7,3 15,9 4,60 49 54 NLD DGS/2AC4-C Spurdog/dogfish EC waters of IIa and IV 9 1,3 14,4 0,90 0 1 NLD HER/5B6ANB. Herring EC and international waters of Vb and VIb and VIaN 5 620 5 120,8 91,1 499,20 2 656 3 155 NLD HER/7G-K. Herring VIIg,h,j,k 310 286,5 92,4 23,50 627 651 NLD HER/1/2. Herring EC and international waters of I and II 27 769 26 546,5 95,6 1 222,50 11 838 13 061 NLD HKE/2AC4-C Hake EC waters of IIa and IV 63 35,2 55,9 6,30 64 70 NLD HKE/8ABDE Hake VIIIa, VIIIb, VIIId and VIIIe 17 0,0 5 29,4 1,70 18 20 NLD JAX/578/14 Horse mackerel VI, VII and VIIIabde; EC waters of Vb; international waters of XII and XIV 68 027 48 176,8 70,8 6 802,70 49 123 55 926 JAX/2A-14 NLD LIN/04. Ling EC waters of IV 7 0,3 4,3 0,70 5 6 NLD NEP/2AC4-C Norway lobster EC waters of IIa and IV 1 064 868,4 81,6 106,40 665 771 NLD PLE/07A. Plaice VIIa 12 0,0 0,0 1,20 13 14 NLD PLE/7DE. Plaice VIId and VIIe 20 3,5 17,5 2,00 0 2 NLD PLE/7HJK. Plaice VIIh, VIIJ and VIIk 10 0,0 0,0 1,00 27 28 NLD PRA/2AC4-C Northern prawn EC waters of IIa and IV 35 0,0 0,0 3,50 29 33 NLD SOL/24. Common sole EC waters of II and IV 10 394 9 587,1 92,2 806,90 10 571 11 378 NLD SOL/3A/BCD Common sole IIIa; EC waters of IIIbcd 10 0,5 5,0 1,00 56 57 NLD SOL/7HJK. Common sole VIIg,h,j,k 83 0,0 0,0 8,30 66 74 NLD SRX/2AC4-C Skates and rays EC waters of IIa and IV 373 371,0 99,5 2,00 201 203 NLD WHB/1X14 Blue whiting EC and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 39 486 35 597,6 90,2 3 888,40 12 350 16 238 NLD WHG/7X7A. Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh and VIIk 161 55,4 34,4 16,10 66 82 IRL ALF/3X14- Alfonsinos Community waters and waters not under the sovereignty or jurisdiction of third countries of III, IV, V, VI, VII, VIII, IX, X, XII, XIV 10 0,0 0,0 1,00 10 11 IRL ANF/07. Anglerfish VII 3 043 2 811,6 92,4 231,40 2 447 2 678 IRL ANF/561214 Anglerfish VI: EC waters of Vb: international waters of XII and XIV 513 417,2 81,3 51,30 557 608 IRL ARU/3/4 Greater silver smelt EC waters of III and IV 8 0,0 0,0 0,80 8 9 IRL ARU/567. Greater silver smelt EC and international waters of V, VI and VII 375 0,0 0,0 37,50 360 398 IRL COD/07A. Cod VIIa 484 248,3 51,3 48,40 444 492 IRL COD/7XAD34 Cod VIIb-c, VIIe-k, VIII, IX and X; EC waters of CECAF 34.1.1 858 705,9 82,3 85,80 825 911 IRL COD/561214 Cod VI; EC waters of Vb; international waters of XII and XIV 53 44,9 84,7 5,30 18 23 IRL DGS/15X14 Spurdog EC and international waters of I, V, VI, VII, VIII, XII and XIV 204 176,8 86,7 20,40 19 39 IRL DWS/56789- Deep-sea sharks Community waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII, VIII, IX 6 0,0 0,0 0,60 0 1 IRL GFB/567- Forkbeards Community waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII 206 6,9 3,3 20,60 260 281 IRL HAD/07A. Haddock VIIa 607 0,3 0,0 60,70 617 678 IRL HAD/5BC6A. Haddock EC waters of Vb and VIa 687 294,7 42,9 68,70 438 507 IRL HAD/6B1214 Haddock VIb, XII, XIV 503 352,0 70,0 50,30 393 443 IRL HER/6AS7BC Herring VIaS, VIIbc 10 587 8 623,5 81,5 1 058,70 6 774 7 833 IRL HER/7G-K. Herring VIIg,h,j,k 5 888 5 415,3 92,0 472,70 8 770 9 243 IRL HER/5B6ANB Herring EC and international waters of Vb, VIb and VIaN 2 157 2 067,6 95,9 89,40 3 589 3 678 IRL HKE/571214 Hake VI, VII; EC waters of Vb, international waters of XII and XIV 1 776 1 604,6 90,3 171,40 1 704 1 875 IRL JAX/578/14 Horse mackerel VI, VII and VIIIabde; EC waters of Vb; international waters of XII and XIV 44 152 39 133,5 88,6 4 415,20 40 775 45 190 JAX/2A-14 IRL LEZ/07. Megrims VII 3 332 1 919,5 57,6 333,20 3 029 3 362 IRL LEZ/561214 Megrims VI; EC waters of Vb; international waters of XII and XIV 391 234,7 60,0 39,10 399 438 IRL LIN/6X14. Ling EC and international waters of VI, VII, VIII, IX, X, XII and XIV 871 473,6 54,4 87,10 576 663 IRL NEP/07. Norway lobster VII 8 972 7 054,6 78,6 897,20 8 273 9 170 IRL NEP/5BC6. Norway lobster VI; EC waters of Vb 286 52,8 18,5 28,60 217 246 IRL ORY/07- Orange roughy Community waters and waters not under the sovereignty or jurisdiction of third countries of VII 15 0,0 0,0 1,50 0 2 IRL PLE/07A. Plaice VIIa 639 72,4 11,3 63,90 1 063 1 127 IRL PLE/7BC Plaice VIIb and VIIc 84 45,2 53,8 8,40 64 72 IRL PLE/7FG. Plaice VIIf, g 62 60,8 98,1 1,20 201 202 IRL PLE/7HJK Plaice VIIh, VIIJ and VIIk 182 71,4 39,2 18,20 156 174 IRL RNG/5B67- Roundnose grenadier Community waters and waters not under the sovereignty or jurisdiction of third countries of Vb, VI, VIII 287 0,0 0,0 28,70 216 245 IRL RNG/8X14- Roundnose grenadier Community waters and waters not under the sovereignty or jurisdiction of third countries of VIII, IX, X, XII, XIV 8 0,0 0,0 0,80 7 8 IRL SOL/07A. Common sole VIIa 69 47,2 68,4 6,90 73 80 IRL SOL/7BC. Common sole VIIb and VIIc 47 45,7 97,2 1,30 35 36 IRL SOL/7FG. Common sole VIIf, g 33 25,7 77,9 3,30 31 34 IRL SOL/7HJK. Common sole VIIh, VIIJ and VIIk 277 60,2 21,7 27,70 225 253 IRL USK/567EI Tusk EC and international waters of V, VI and VII 13 11,6 89,2 1,30 17 18 IRL WHB/1X14 Blue whiting EC and international waters of I, II, III, IV, V, VI, VII, VIIIa,b,d,e, XII, XIV 9 739 8 774,6 90,1 964,40 7 843 8 807 IRL WHG/07A. Whiting VIIa 125 77,5 62,0 12,50 91 104 IRL WHG/561214 Whiting VI: EC waters of Vb: international waters of XII and XIV 167 124,9 74,8 16,70 129 146 IRL WHG/7X7A Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh and VIIk 4 618 2 796,2 60,6 461,80 4 565 5 027 UK ALF/3X14- Alfonsinos Community waters and waters not under the sovereignty or jurisdiction of third countries of III, IV, V, VI, VII, VIII, IX, X, XII, XIV 11 0,0 0,0 1,10 10 11 UK ANF/07. Anglerfish VII 5 465 3 989,6 116,5 75,1 546,50 5 807 6 354 UK ANF/2AC4-C Anglerfish EC waters of IIa and IV 9 272 7 669,5 82,7 927,20 9 233 10 160 UK ANF/561214 Anglerfish VI; EC waters of Vb; international waters of XII and XIV 2 191 2 029,1 92,6 161,90 1 713 1 875 UK ARU/1/2. Greater silver smelt EC and international waters of I and II 50 0,0 0,0 5,00 48 53 UK ARU/3/4. Greater silver smelt EC waters of III and IV 21 0,0 0,0 2,10 20 22 UK ARU/567. Greater silver smelt EC and international waters of V, VI and VII 296 5,9 2,0 29,60 285 315 UK BLI/245- Blue ling Community waters and waters not under the sovereignty or jurisdiction of third countries of II, IV, V 17 16,2 95,3 0,80 15 16 UK BLI/67- Blue ling Community waters and waters not under the sovereignty or jurisdiction of third countries of VI, VII 188 185,3 98,6 2,70 333 336 UK BSF/1234- Black scabbardfish Community waters and waters not under the sovereignty or jurisdiction of third countries of I, II, III, IV 5 0,0 0,0 0,50 4 5 UK BSF/56712- Black scabbardfish Community waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII, XII 85 80,0 94,1 5,00 145 150 UK COD/07A. Cod VIIa 456 386,0 84,6 45,60 194 240 UK COD/07D. Cod VIId 165 109,9 66,6 16,50 181 198 UK COD/7XAD34 Cod VIIb-c, VIIe-k, VIII, IX and X; EC waters of CECAF 34.1.1 306 252,7 82,6 30,60 295 326 UK COD/*5BC6A. Cod VIa; EC waters of Vb 136 117,8 86,6 13,60 145 159 COD/5B6A-C UK DGS/15X14 Spurdog/dogfish EC and international waters of I, V, VI, VII, VIII, XII and XIV 431 350,6 81,3 43,10 0 43 UK DGS/2AC4-C Spurdog/dogfish EC waters of IIa and IV 263 152,4 57,9 26,30 0 26 UK GFB/1012- Forkbeards Community waters and waters not under the sovereignty or jurisdiction of third countries of X, XII 10 0,0 0,0 1,00 9 10 UK GFB/1234- Forkbeards Community waters and waters not under the sovereignty or jurisdiction of third countries of I, II, III, IV 15 1,6 10,7 1,50 13 15 UK GFB/567- Forkbeards Community waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII 504 214,3 42,5 50,40 814 864 UK GHL/2A-C46 Greenland halibut EC waters of IIa and IV; EC and international waters of Vb and VI 201 200,5 99,8 0,50 189 190 UK HAD/07A. Haddock VIIa 681 455,8 66,9 68,10 681 749 UK HAD/5BC6A. Haddock EC waters of Vb and Via 3 267 2 374,4 72,7 326,70 2 081 2 408 UK HAD/6B1214 Haddock EC and international waters of ICES zones Vib, XII and XIV 5 315 2 936,7 55,3 531,50 4 029 4 561 UK HAD/7X7A34 Haddock VIIb-k, VIII, IX and X; EC waters of CECAF 34.1.1 815 711,5 87,3 81,50 1 158 1 240 UK HAD/2AC4. Haddock IV; EC waters of IIa 28 714 28 297,6 98,5 416,40 22 698 23 114 UK HER/07A/MM. Herring VIIa 4 824 4 593,6 95,2 230,40 3 550 3 780 UK HER/5B6ANB Herring EC and international waters of Vb and Vib and VIaN 11 234 11 080,7 98,6 153,30 14 356 14 509 UK HER/7G-K. Herring VIIg, VIIh, VIIj and VIIk 8 0,1 1,3 0,80 13 14 UK HKE/2AC4-C Hake EC waters of IIa and IV 3 149 3 142,1 99,8 6,90 348 355 UK HKE/571214 Hake VI and VII; EC waters of Vb; international waters of XII and XIV 3 692 3 543,1 96,0 148,90 5 553 5 702 UK JAX/578/14 Horse mackerel VI, VII, VIIIa, VIIIb, VIIId and VIIIe; EC and international waters of Vb; international waters of XII and XIV 19 148 18 034,2 94,2 1 113,80 14 765 15 879 JAX/2A-14 UK LEZ/07. Megrims VII 2 886 2 170,8 75,2 288,60 2 624 2 913 UK LEZ/561214 Megrims VI; EC waters of Vb; international waters of XII and XIV 1 240 1 115,1 89,9 124,00 966 1 090 UK LIN/03. Ling IIIa; EC waters of IIIb, IIIc and IIId 5 1,9 38,0 0,50 7 8 UK LIN/04. Ling EC waters of IV 2 319 2 148,4 92,6 170,60 1 869 2 040 UK LIN/05. Ling EC and international waters of V 5 0,0 0,0 0,50 6 7 UK LIN/1/2. Ling EC and international waters of I and II 11 0,1 0,9 1,10 8 9 UK LIN/6X14. Ling EC and international waters of VI, VII, VIII, IX X, XII and XIV 3 887 1 910,8 49,2 388,70 2 646 3 035 UK NEP/07. Norway lobster VII 8 982 8 013,9 89,2 898,20 7 358 8 256 UK NEP/2AC4-C Norway lobster EC waters of IIa and IV 23 499 21 736,4 92,5 1 762,60 21 384 23 147 UK NEP/5BC6. Norway lobster VI; EC waters of Vb 20 598 12 464,3 60,5 2 059,80 15 677 17 737 UK PLE/07A. Plaice VIIa 566 180,9 32,0 56,60 491 548 UK PLE/7DE. Plaice VIId and VIIe 1 387 1 290,2 93,0 96,80 1 243 1 340 UK PLE/7FG. Plaice VIIf and VIIg 58 55,4 95,5 2,60 63 66 UK PLE/7HJK. Plaice VIIh, VIIj and VIIk 39 31,4 80,5 3,90 14 18 UK PRA/2AC4-C Northern prawn EC waters of IIa and IV 846 0,0 0,0 84,60 932 1 017 UK RNG/5B67- Roundnose grenadier Community waters and waters not under the sovereignty or jurisdiction of third countries of Vb,VI,VIII 210 13,9 6,6 21,00 160 181 UK RNG/8X14- Roundnose grenadier Community waters and waters not under the sovereignty or jurisdiction of third countries of VIII, IX, X, XII, XIV 17 0,0 0,0 1,70 15 17 UK SBR/10- Red sea bream Community waters and waters not under the sovereignty or jurisdiction of third countries of X 11 0,0 0,0 1,10 10 11 UK SBR/678- Red sea bream Community waters and waters not under the sovereignty or jurisdiction of third countries of VI, VII, VIII 11 1,2 10,9 1,10 22 23 UK SOL/07A. Common sole VIIa 123 19,5 15,9 12,30 83 95 UK SOL/07D. Common sole VIId 1 120 728,3 65,0 112,00 811 923 UK SOL/07E. Common sole VIIe 376 373,9 99,4 2,10 363 365 UK SOL/24. Common sole EC waters II and IV 969 942,5 97,3 26,50 602 629 UK SOL/7FG. Common sole VIIf and VIIg 306 192,8 63,0 30,60 279 310 UK SOL/7HJK. Common sole VIIh, VIIj and VIIk 103 57,6 55,9 10,30 83 93 UK SRX/2AC4-C Skates and rays EC waters of IIa and IV 757 651,3 86,0 75,70 903 979 UK USK/04-C. Tusk EC waters of IV 98 2,0 2,0 9,80 80 90 UK USK/1214EI. Tusk EC and international waters of I, II and XIV 8 0,9 11,3 0,80 6 7 UK USK/567EI. Tusk EC and international waters of V, VI and VII 106 105,5 99,5 0,50 83 84 UK WHB/1X14 Blue whiting EC and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 7 356 6 331,9 86,1 735,60 13 141 13 877 UK WHG/07A. Whiting VIIa 92 18,8 20,4 9,20 61 70 UK WHG/561214 Whiting VI; EC waters of Vb; international waters of XII and XIV 399 361,4 90,6 37,60 246 284 UK WHG/7X7A. Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh and VIIk 1 578 884,5 56,1 157,80 1 463 1 621 POL SPR/3BCD-C Sprat EC waters of subdivision 22-32 109 579 83 473,4 76,2 10 957,90 111 552 122 510 SWE ANF/2AC4-C. Anglerfish EC waters of IIa and IV 10 0,3 3,0 1,00 10 11 SWE ARU/3/4. Greater silver smelt EC waters of III and IV 8 0,0 0,0 0,80 44 45 SWE COD/03AS. Cod Kattegat 207 62,0 30,0 20,70 140 161 SWE HAD/2AC4. Haddock IV; EC waters of IIa 118 3,5 3,0 11,80 139 151 SWE HER/30/31. Herring Subdivisions 30-31 16 625 4 170,7 25,1 1 662,50 18 615 20 278 SWE HKE/3A/BCD Hake IIIa; EC waters of IIIb, IIIc and IIId 133 46,4 34,9 13,30 130 143 SWE LIN/03. Ling EC waters of III 22 21,4 97,3 0,60 20 21 SWE LIN/04. Ling EC waters of IV 13 0,7 5,4 1,30 10 11 SWE NEP/3A/BCD Norway lobster IIIa; EC waters of IIIb, IIIc and IIId 1 391 1 333,1 95,8 57,90 1 359 1 417 SWE PRA/2AC4-C Northern prawn EC waters of IIa and IV 149 0,0 0,0 14,90 127 142 SWE SPR/3BCD-C Sprat EC waters of subdivisions 22-32 81 746 79 656,2 97,4 2 089,80 72 456 74 546 SWE USK/03-C. Tusk EC waters of III 8 0,0 0,0 0,80 6 7 SWE USK/04-C. Tusk EC waters of IV 7 0,0 0,0 0,70 5 6 SWE WHB/1X14 Blue whiting EC and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 12 3,1 25,8 1,20 2 505 2 506 PRT JAX/8C9. Horse mackerel VIIIc and IX 25 668 14 973,2 58,3 2 566,80 2 241 2 468 JAX/08c. 23 085 25 425 JAX/09. PRT LEZ/8C3411 Megrims VIIIc, IX and X; EC waters of CECAF 34.1.1 209 198,8 95,1 10,20 40 50 PRT NEP/9/3411 Norway lobster IX and X; EC waters of CECAF 34.1.1 280 152,4 54,4 28,00 253 281 PRT BSF/8910- Black scabbardfish Community waters and waters not under the sovereignty or jurisdiction of third countries of VIII, IX and X 3 556 3 482,0 97,9 74,00 3 311 3 385 PRT BSF/C3412- Black scabbardfish Community waters and waters not under the sovereignty or jurisdiction of third countries of CECAF 34.1.2. 4 285 2 412,9 56,3 428,50 4 285 4 714 PRT GFB/1012- Forkbeards Community waters and waters not under the sovereignty or jurisdiction of third countries of X and XII 36 19,7 54,7 3,60 36 40 PRT SBR/09- Red sea bream Community waters and waters not under the sovereignty or jurisdiction of third countries of IX 196 134,1 68,4 19,60 166 186